DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s preliminary amendment filed 07/23/2019. Claim 1 is amended. Claims 2-20 are new. Claims 1-20 are currently pending.
Drawings
Figure 20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9-11 are objected to because of the following informalities:  
Regarding claim 9, the phrase “having a ink tube” should read “having an ink tube”.
Regarding claim 10, the phrase “wherein the ink tube band is in configured to affix” should read “wherein the ink tube band is configured to affix”.
Regarding claim 11, the claim recites “where the ink tube band in proximity to a tattoo tube washout”. The claim appears to be missing a transitional phrase (i.e. “the ink tube band is in proximity” or “the ink tube band is configured to be in proximity”). For examination purposes, the phrase is interpreted as if it is written similar to claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claim recites “the hollow cavity first open end”. There is insufficient antecedent basis for this limitation in the claim, since a hollow cavity first open end hasn’t specifically been previously introduced. Further, it is unclear whether an end of the first cavity, or an end of the hollow ink capsule is being referred to. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the first open end of the hollow ink capsule.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garitano (US 6689095 B1) in view of Koplen (US 2003/0171767 A1).
	Regarding claim 1, Garitano discloses (Col. 14 line 1-Col. 16 line 59; Figs. 2A-2C) a cylindrical tattoo tube for holding a reciprocating needle during tattooing (note the following limitation is functional, and one of ordinary skill would’ve understood the device of Garitano would be fully capable of holding a reciprocating needle during tattooing, since Garitano discloses an outer casing 301 and a channel formed in casing 301 for delivering pigment for tattooing, abstract; Fig. 2A), the tattoo tube comprising 
	a. a substantially cylindrical body (outer casing 301, which one of ordinary skill would’ve understood to be substantially cylindrical, Col. 14 lines 1-12; Fig. 2A), having
		i. an outer surface including a first cavity formed therein (outer surface of outer casing 301 including cavity housing pigment well lid 304, Fig. 2A);
		ii. an inner passageway (channel 307, Col. 14 lines 28-33; Fig. 2A) formed central to the cylindrical body (Fig. 2A depicts channel 307 formed central to outer casing 301), the inner passageway formed completely through the cylindrical body (Fig. 2B depicts channel 307 formed completely through outer casing 301; further, channel 307 moves forward and backwards within cavity of outer casing 301, therefore, one of ordinary skill would’ve understood channel 307 to move within the cavity completely through outer casing 301, Col. 16 lines 12-30; Figs. 2A-2B), the inner passageway formed substantially 
	However, Garitano fails to disclose a wash out formed substantially at a first end of the inner passageway.
	Koplen teaches (Para. [0038]; Figs. 1-2), in the same field of endeavor, a tattoo device including a body (body portion 21) with an inner passageway (center channel 22), and a wash out (access opening 23) formed substantially at a first end of the inner passageway (access opening 23 formed near tapered neck 28 on end of center channel 22, Fig. 1) for the purpose of providing access for cleaning the channel after usage (Para. [0038]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Garitano to include a wash out formed substantially at a first end of the inner passageway, as taught by Koplen, in order to provide access for cleaning the channel after usage.
	Regarding claim 5, Garitano (as modified) teaches the device of claim 1. Garitano further discloses having a hollow ink capsule (pigment well lid 304 including at least one ampule 309, Fig. 2A) configured to be included within the first cavity (ampules 309 loaded into pigment well lid 304 formed in cavity, Col. 15 lines 23-65), wherein the hollow ink capsule has a first open end (end of pigment well lid opened and closed, Col. 15 lines 23-65) and a second open end (pigment outlet 310), wherein the hollow ink capsule first open end is configured to receive tattoo ink therein (pigment well lid 304 receives ampules 309 containing pigment, Col. 15 lines 23-65).



	Regarding claim 13, Garitano discloses (Col. 14 line 1-Col. 16 line 59; Figs. 2A-2C) a tattoo tube comprising:
	a. an elongated tubular body (outer casing 301, which one of ordinary skill would’ve understood to be tubular, Col. 14 lines 1-12; Fig. 2A), comprising, 
		i. a tattoo tube outer surface (outer surface of outer casing 301, Fig. 2A); 
		ii. a tattoo tube inner passageway (channel 307, Col. 14 lines 28-33; Fig. 2A) formed central to the tattoo tube elongated tubular body (Fig. 2A depicts channel 307 formed central to outer casing 301), the inner passageway formed substantially parallel to the tattoo tube elongated tubular body central axis (at least Figs. 2A-2B depict channel 307 formed substantially parallel to a longitudinal axis of outer casing 301), wherein the tattoo tube inner passageway is formed completely through the tattoo tube elongated tubular body (Fig. 2B depicts channel 307 formed completely through outer casing 301; further, channel 307 moves forward and backwards within cavity of outer casing 301, therefore, one of ordinary skill would’ve understood channel 307 to move within the cavity completely through outer casing 301, Col. 16 lines 12-30; Figs. 2A-2B); and
	b. a first ink reservoir (pigment well lid 304 including at least one ampule 309, Col. 15 lines 23-65; Fig. 2A) formed adjacent to the tattoo tube outer surface (Fig. 2A), the first ink reservoir having a first ink reservoir first open end (end of pigment well lid 304 opened and closed, Col. 15 lines 23-65).
	However, Garitano fails to disclose a tattoo tube wash out formed in the tattoo tube outer surface, wherein the tattoo tube wash out is formed at a first end of the tattoo tube inner passageway.
	Koplen teaches (Para. [0038]; Figs. 1-2), in the same field of endeavor, a tattoo device including a body (body portion 21) with an inner passageway (center channel 22), and a wash out (access opening 23) formed substantially at a first end of the inner passageway (access opening 23 formed near tapered neck 28 on end of center channel 22, Fig. 1) for the purpose of providing access for cleaning the channel after usage (Para. [0038]).
.
Claims 2-4, 6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garitano in view of Koplen as applied to claims 1 and 13 above, and further in view of LaHaye (US 4719825).
	Regarding claim 2, Garitano (as modified) teaches the device of claim 1.
	Garitano further discloses having a first button or lever, wherein the first button or lever is constructed to be included within the first cavity (ampules 309 may be loaded into pigment well lid 304 and include activation button or lever, Col. 15 lines 23-65; Fig. 2A).
	However, Garitano (as modified) fails to teach having a first plunger, wherein the first plunger is constructed to be included within the first cavity.
	LaHaye teaches (Col. 2 line 45-Col. 3 line 13; Figs. 1-2), in the same field of endeavor, a tattoo device including a plunger (14) which dispenses a portion of a tattoo dye reservoir contained in a cavity (Col. 2 line 66-Col. 3 line 13).
	Therefore, Garitano (as modified) fails to teach a plunger, but teaches a button or lever dispensing a portion of tattoo dye, and LaHaye teaches a plunger dispensing a portion of tattoo dye and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a plunger, instead of the button or lever as taught by Garitano (as modified), because LaHaye teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either a plunger or a button/lever.
	Regarding claim 3, Garitano (as modified) teaches the device of claim 2. 
	Garitano further discloses further including a second cavity formed in the outer surface (multiple ampules may be incorporated into the device; therefore, one of ordinary skill would’ve understood a second cavity to house at least a second ampule of ampules 309, Col. 15 lines 23-65; Fig. 2A); and a second button or lever wherein the second button or lever is constructed to be included within the second cavity (ampules 309 include activation button or lever, therefore one of ordinary skill would’ve understood each ampule of ampules 309 to include a button or lever for activation, Col. 15 lines 23-65; Fig. 2A).
	However, Garitano (as modified) fails to teach a second plunger wherein the second plunger is constructed to be included within the second cavity.
	LaHaye teaches (Col. 2 line 45-Col. 3 line 13; Figs. 1-2), in the same field of endeavor, a tattoo device including a plunger (14) which dispenses a portion of a tattoo dye reservoir contained in a cavity (Col. 2 line 66-Col. 3 line 13).
	Therefore, Garitano (as modified) fails to teach a plunger, but teaches a button or lever dispensing a portion of tattoo dye, and LaHaye teaches a plunger dispensing a portion of tattoo dye and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a plunger, instead of the button or lever as taught by Garitano (as modified), because LaHaye teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either a plunger or a button/lever.
	Regarding claim 4, Garitano (as modified) teaches the device of claim 3. Garitano further discloses wherein the first cavity is formed adjacent to the second cavity (one of ordinary skill would’ve 
	Regarding claim 6, Garitano (as modified) teaches the device of claim 5.
	Garitano further discloses further including a first button or lever, wherein the first button or lever is configured to be included within the hollow cavity first open end (ampules 309 may be loaded into pigment well lid 304 and include activation button or lever, and would therefore be included within open end of pigment well lid 304, Col. 15 lines 23-65; Fig. 2A).
	However, Garitano (as modified) fails to teach a first plunger, wherein the first plunger is configured to be included within the hollow cavity first open end.
	LaHaye teaches (Col. 2 line 45-Col. 3 line 13; Figs. 1-2), in the same field of endeavor, a tattoo device including a plunger (14) which dispenses a portion of a tattoo dye reservoir contained in a cavity (Col. 2 line 66-Col. 3 line 13).
	Therefore, Garitano (as modified) fails to teach a plunger, but teaches a button or lever dispensing a portion of tattoo dye, and LaHaye teaches a plunger dispensing a portion of tattoo dye and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a plunger, instead of the button or lever as taught by Garitano (as modified), because LaHaye teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either a plunger or a button/lever.	
	Regarding claim 14, Garitano (as modified) teaches the device of claim 13. 
	Garitano further discloses having a first button or lever, wherein the first button or lever is constructed to be included within the first ink reservoir first open end (ampules 309 may be loaded into 
	However, Garitano (as modified) fails to teach a first plunger, wherein the first plunger is constructed to be included within the first ink reservoir first open end.
	LaHaye teaches (Col. 2 line 45-Col. 3 line 13; Figs. 1-2), in the same field of endeavor, a tattoo device including a plunger (14) which dispenses a portion of a tattoo dye reservoir contained in a cavity (Col. 2 line 66-Col. 3 line 13).
	Therefore, Garitano (as modified) fails to teach a plunger, but teaches a button or lever dispensing a portion of tattoo dye, and LaHaye teaches a plunger dispensing a portion of tattoo dye and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a plunger, instead of the button or lever as taught by Garitano (as modified), because LaHaye teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either a plunger or a button/lever.
	Regarding claim 15, Garitano (as modified) teaches the device of claim 14. 
	Garitano further discloses further including: a. a second ink reservoir formed adjacent to the tattoo tube outer surface (multiple ampules may be incorporated into the device; therefore, one of ordinary skill would’ve understood at least a second ampule of ampules 309 to be included and adjacent to outer surface of outer casing 301, since ampules 309 are inserted and removed from outer casing 301 and pigment well lid 304, which is attached to outer casing 301, Col. 15 lines 23-65; Fig. 2A), wherein the second ink reservoir includes a second ink reservoir first open end (open end of ampule connected to injection tube, Col. 15 lines 23-65); and b. a second button or lever wherein the second button or lever is 
	However, Garitano (as modified) fails to teach a second plunger wherein the second plunger is constructed to be included within the second ink reservoir first open end.
	LaHaye teaches (Col. 2 line 45-Col. 3 line 13; Figs. 1-2), in the same field of endeavor, a tattoo device including a plunger (14) which dispenses a portion of a tattoo dye reservoir contained in a cavity (Col. 2 line 66-Col. 3 line 13).
	Therefore, Garitano (as modified) fails to teach a plunger, but teaches a button or lever dispensing a portion of tattoo dye, and LaHaye teaches a plunger dispensing a portion of tattoo dye and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a plunger, instead of the button or lever as taught by Garitano (as modified), because LaHaye teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either a plunger or a button/lever.
	Regarding claim 16, Garitano (as modified) teaches the device of claim 15. Garitano further discloses wherein the first ink reservoir is formed adjacent to the second ink reservoir (one of ordinary skill would’ve understood ampules 309 and pigment well lid 304 to be formed near each other and therefore adjacent to each other, Figs. 2A-2B).
	Regarding claim 17, Garitano (as modified) teaches the device of claim 13. Garitano further discloses having a hollow ink capsule (at least one ampule 309, Fig. 2A) configured to be included within 
	Regarding claim 18, Garitano (as modified) teaches the device of claim 17. 
	Garitano further discloses further including a first button or lever, wherein the first button or lever is configured to be included within the hollow ink capsule first open end (ampules 309 may be loaded into pigment well lid 304 and include activation button or lever, and would therefore be included within an open end of pigment well lid 304, Col. 15 lines 23-65; Fig. 2A).
	However, Garitano (as modified) fails to teach a first plunger, wherein the first plunger is configured to be included within the hollow ink capsule first open end.
	LaHaye teaches (Col. 2 line 45-Col. 3 line 13; Figs. 1-2), in the same field of endeavor, a tattoo device including a plunger (14) which dispenses a portion of a tattoo dye reservoir contained in a cavity (Col. 2 line 66-Col. 3 line 13).
	Therefore, Garitano (as modified) fails to teach a plunger, but teaches a button or lever dispensing a portion of tattoo dye, and LaHaye teaches a plunger dispensing a portion of tattoo dye and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a plunger, instead of the button or lever as taught by Garitano (as modified), because LaHaye teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either a plunger or a button/lever.
	Regarding claim 19, Garitano (as modified) teaches the device of claim 18. Garitano further discloses further including an ink transport channel (at least one injection tube, Col. 15 lines 23-65) having a transport channel first open end, and an ink transport channel second open end (one of ordinary skill would’ve understood the injection tube to have a first and second open end in order to inject pigment into ampules 309 and serve as a channel for distributing pigment, Col. 15 lines 23-65), wherein the ink transport channel first open end is in communication with the hollow ink capsule second open end (injection tube attached to ampules 309 and would therefore be in communication with a first and second end of ampules 309 and pigment well lid 304 distributing pigment, Fig. 2A).
	Regarding claim 20, Garitano (as modified) teaches the device of claim 19. Garitano (as modified) further teaches wherein the ink transport channel second open end is in proximity to the tattoo tube wash out (one of ordinary skill would’ve understood injection tube would be in proximity to wash out in Garitano (as modified), since injection tube is connected to ampule 309 formed near a proximal end of the device, Fig. 2A).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Garitano in view of Norman (US 2016/0074646 A1).
	Regarding claim 7, Garitano discloses (Col. 14 line 1-Col. 16 line 59; Figs. 2A-2C) a system for providing tattoo ink to a tattoo tube (outer casing 301, Fig. 2A) during tattooing (abstract) including:
	a. a fastener (pigment well lid 304 fastened to outer casing 301 via fastening mechanism such as hinges, snaps, etc., Col. 14 lines 13-27; Fig. 2A) affixed to the outer surface of the tattoo tube (pigment well lid 304 attached to outer casing 301, therefore affixed to outer surface of outer casing 301, Fig. 2A); 
	b. a first ink capsule (pigment well lid 304 including at least one ampule 309, Fig. 2A) in abutment with the outer surface of the tattoo tube (one of ordinary skill would’ve understood at least one ampule of ampules 309 to be in abutment with the outer surface of outer casing 301, since at least one ampule is inserted and removed within pigment well lid 304 and would therefore be in abutment 
	However, Garitano fails to disclose a first restraining strap encircling an outer surface of the tattoo tube.
	Norman teaches (Para. [0063]; Fig. 5), in the same field of endeavor, a tattoo device including a tattoo tube (fluid connection 9) and a first restraining strap encircling the tube (straps 39 supporting fluid connection 9, which one of ordinary skill would’ve understood to encircle fluid connection 9, Para. [0063]).
	Therefore, Garitano fails to disclose straps as a fastening mechanism, but teaches a different fastening mechanism for attaching multiple structures of a tattoo tube, and Norman teaches straps as an appropriate fastening mechanism for a tattoo tube and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including straps, instead of the fastening mechanism as taught by Garitano, because Norman teaches that these are interchangeable or 
	Regarding claim 8, Garitano (as modified) teaches the system of claim 7. Garitano further discloses wherein the first ink capsule includes an ink capsule first open end (end of pigment well lid 304 opened and closed, Col. 15 lines 23-65) and an ink capsule second open end (pigment outlet 310), wherein the ink capsule first open end is configured to permit tattoo ink to pass therethrough (pigment well lid 304 receives ampules 309 containing pigment, Col. 15 lines 23-65).
	Regarding claim 9, Garitano (as modified) teaches the system of claim 8. Garitano further discloses further comprising an ink tube (at least one injection tube, Col. 15 lines 23-65) having a ink tube first open end and an ink tube second open end (one of ordinary skill would’ve understood the injection tube to have a first and second open end in order to inject pigment into ampules 309 and serve as a channel for delivering pigment, Col. 15 lines 23-65), wherein the ink tube first open end is in communication with the ink capsule first open end (injection tube attached to ampules 309 and would therefore be in communication with pigment well lid 304 distributing pigment, Fig. 2A), wherein the ink tube is configured to transport the tattoo ink (Col. 15 lines 23-65).
	Regarding claim 10, Garitano (as modified) teaches the system of claim 9.
	However, Garitano (as modified) fails to teach further comprising an ink tube band in communication with the ink tube second open end, wherein the ink tube band is in configured to affix the ink tube second open end to the tattoo tube outer surface.
	Norman teaches (Para. [0063]; Fig. 5), in the same field of endeavor, a tattoo device including an ink tube band (straps 39) in communication with an ink tube (fluid connection 9) and configured to affix the ink tube to a frame (frame 1, Fig. 5) for the purpose of supporting the fluid connection such that it is held in place along the length of the device (Para. [0063]).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garitano in view of Norman as applied to claim 10 above, and further in view of Koplen.
	Regarding claim 11, Garitano (as modified) teaches the system of claim 10. 
	Garitano (as modified) fails to teach where the ink tube band in proximity to a tattoo tube washout.
	Koplen teaches (Para. [0038]; Figs. 1-2), in the same field of endeavor, a tattoo device including a body (body portion 21) with an inner passageway (center channel 22), and a wash out (access opening 23) formed substantially at a first end of the inner passageway (access opening 23 formed near tapered neck 28 on end of center channel 22, Fig. 1) for the purpose of providing access for cleaning the channel after usage (Para. [0038]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Garitano’s (as modified) device to include a wash out formed substantially at a first end of the inner passageway, as taught by Koplen, in order to provide access for cleaning the channel after usage. Note the combination of Garitano (as modified) and Koplen would further teach the ink tube band in proximity to the washout, since the injection tube is connected to at least one ampule 309 formed near a proximal end of the device, Fig. 2A.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Garitano in view of Norman as applied to claim 8 above, and further in view of LaHaye.
	Regarding claim 12, Garitano (as modified) teaches the system of claim 8.

	However, Garitano (as modified) fails to teach further comprising a first plunger, wherein the first plunger is constructed to be included in the ink capsule first open end.
	LaHaye teaches (Col. 2 line 45-Col. 3 line 13; Figs. 1-2), in the same field of endeavor, a tattoo device including a plunger (14) which dispenses a portion of a tattoo dye reservoir contained in a cavity (Col. 2 line 66-Col. 3 line 13).
	Therefore, Garitano (as modified) fails to teach a plunger, but teaches a button or lever dispensing a portion of tattoo dye, and LaHaye teaches a plunger dispensing a portion of tattoo dye and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a plunger, instead of the button or lever as taught by Garitano (as modified), because LaHaye teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either a plunger or a button/lever.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0184573 A1 to Brookshire, disclosing a tattoo device including a cylindrical body and a wash out.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771      

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771